DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Objections/Rejections Status
Claims 1,5-6,8-9,11-12,14-15,18-19,21-28 and 37-44 are pending in the application. Claims 14-15,18-19 and 21-28 are withdrawn from consideration. 
Any objections and/or rejections from previous office actions that have not been reiterated in this office action are obviated.

Affidavit/Declaration
The declaration under 37 CFR 1.132 filed 8/4/22 is insufficient to overcome the rejection of claims 1,5-6,8-9,11-12 and 37-44 based upon 35 U.S.C. 103 as set forth in the last Office action because: the applicant asserts that the invention in claims 1 and 37 exhibit unexpected results because at the time of the invention one skilled in the art would not have expected a contrast agent that includes a single chelating agent with a single metal ion would have sufficient relaxivity for MRI of brain tumors. 
The claimed agent was found to be suitable for dynamic MRI at half the dose as known SBK2 MRI contrast agent that include multiple Gd contrast agents wherein the prior art suggests the sensitivity of MRI contrast agents can be improved by linking multiple Gadolinium complexes and there are very few examples of contrast agents in the art that use a single Gd ion that could effectively enhance a tumor target.


The instant claims are not drawn to a method of imaging brain tumors via MRI.
The prior art reference of Sturzu et al. (Amino Acids 2010, 38, 1415-1421) teaches of the use of a Syndecan-4 directed DOTA-conjugate for MRI of human glioma cells. The Gd-DOTA is bound to the Syndecan-4 C-terminus via the ε-amino lysine. A single DOTA is bound to the lysine side chain upon cleavage of Mmt protecting group. (see title; abstract; p1416, whole left column; p1419, left column, first paragraph).
A fluorescent dye can be bound to a second lysine residue or can be replaced with another Gd-DOTA, transferrin which can translocate the conjugate through the blood-brain barrier or even a therapeutic. 
It was known in the prior art before the effective filing date of the claimed invention and not unexpected to attach a single chelate with a single metal ion with or without a targeting agent for use in MRI of brain tumors wherein a glioma cell targeting moiety provides an expectation of success for targeting glioma cells via binding a Gd-DOTA.
The prior art reference of Taheri et al. (Mag. Reson. Med. 2011, 65, 1036-1042) teaches of quantitative measurement of BBB permeability in human using dynamic contrast enhanced MRI with fast T1 mapping of Gd-DTPA (title; abstract). A quarter of the Gd-DTPA standard dose (0.025 mmol/Kg of Gd-DTPA) can be used for dynamic contrast-enhanced MRI with both sufficient contrast-to-noise and high T1 sensitivity (abstract; p1037, left column, first full paragraph; p1037, Selection of dose of contrast reagent; p1041, left column, second paragraph). 
van Vliet et al. (Neurobiol. Disease 2014, 63, 74-84) teaches of fast T1 mapping (dynamic approach) of gadobutrol to detect BBB leakage at different time points during epileptogenesis. The MRI data showed BBB leakage quantified using MRI (see abstract; p77, T1-weighted MRI (post-pre approach) and fast T1 mapping (dynamic approach); Fig 5). 
It was known in the prior art before the effective filing date of the claimed invention and not unexpected that a single chelating moiety with a single metal ion can be used for dynamic contrast-enhanced MRI with an expectation of success as it provides the advantage of both sufficient contrast-to-noise and high T1 sensitivity even with a quarter of the dose of the known Gd-DTPA standard dose.
Applicant asserts that the clearance rate of SBK2-Lys-(Gd-DOTA) is similar to SBK2-Tris-(Gd-DOTA)3 despite SBK2-Tris-(Gd-DOTA)3 having a much larger size and molecular weight.
Brady-Kalnay (WO 2010/019884A1) teaches that the SBK2 peptide allows for a tumor to be labeled with the probes for at least 3 hours (p32, lines 5-7) and therefore, it would have not been unexpected for a probe comprising SBK2, a lysine linker and a chelating agent to have prolonged circulation times.
Applicant asserts that they found the synthesis of SBK2-Lys-(Gd-DOTA) to be much simpler than SBK2-Tris-(Gd-DOTA)3.
This is a subjective statement.
Brady-Kalnay (WO 2010/019884A1) teaches that the peptides, such as SBK2 peptide is prepared via a solid-phase synthesis with removable protecting groups a either the amino or carboxyl group of the first amino acid residue, the lysine targeting moiety can be added to either terminus and the detectable moiety can be coupled (e.g. attached or complexed) to the targeting moiety using general organic chemistry techniques (p14, [0043]; p16, [0048],[0051]; p18, [0056]). Modifications to the targeting agent to introduce ligands that bind can be affected without undue experimentation by one of ordinary skill in the radiolabeling art (p19, [0057]).
For example, N-terminal amine of the peptide was coupled to a succinimidyl ester dye to form an amide bond. 
Therefore, it would not have been unexpected to one of ordinary skill in the art to utilize amide  chemistry to bind a peptide to a targeting moiety linker and bind the targeting moiety linker to a DOTA
chelator. 

Response to Arguments
Applicant's arguments filed 8/4/22 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5-6,8-9,11-12 and 37-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady-Kalnay (WO 2010/019884A1) in view of Brady-Kalnay (US 2012/0141377A1) and in further view of Rudin et al. (Mag. Reson. Imag. 2000, 18, 587-595) as stated in the office action mailed 6/6/22.
Applicant asserts that Brady-Kalnay ‘884 only broadly teaches that the SBK2 peptide can be used as an MRI contrast agent. SB2K was not shown to be used as a targeting peptide for an MRI agent until a subsequent article by Burden-Gulley et al. which employed SBK2-Tris-(Gd-DOTA)3 for T1 weighted gradient echo images. 
The reference of Brady-Kalnay ‘884 teaches of a SBK2 targeting moiety probe with specifically binds with a proteolytically cleaved extracellular fragment of the Ig superfamily cell adhesion molecule, such as PTP[Symbol font/0x6D] on a glioblastoma cell. The peptide can be bound to a variety of detectable groups which can be detected by MRI, fluorescent imaging, etc. 
Although Brady-Kalnay ‘884 exemplifies a fluorescent dye detectable moiety, the fluorescent dye detectable moiety can be substituted for other detectable groups, such as MRI radiolabels (gadolinium). The metal ion can be bound to the probe via a ligand that binds such metals.
Applicant asserts that Brady-Kalnay ‘377 teaches that Gd-DOTA can be linked to a nanoparticle and then to a targeting peptide to facilitate detection of the nanoparticle bound to tissue being treated.
The reference of Brady-Kalnay ‘377 was used to teach that a single Gd-DOTA can be used effectively in non-invasive MRI of PTP[Symbol font/0x6D] in tumors.
The reference of Brady-Kalnay ‘377 was used to teach that a single fluorophore imaging agent is substituted for a single Gd-DOTA and targeted to PTP[Symbol font/0x6D] in glioblastoma cells via a targeting peptide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to chelate the gadolinium metal of Brady-Kalnay (WO '884) with a single DOTA chelating moiety to the SBK2-lysine to yield a probe for MRI with an expectation of success as Brady-Kalnay (US '377) discloses the use of Gd-DOTA for non-invasive MRI of PTP[Symbol font/0x6D] in tumors.
Therefore, it would have been predictable to one of ordinary skill in the art to that the Gd-DOTA SBK2-lysine probe can be used for MRI imaging without any undue experimentation as Brady-Kalnay (US '377) discloses the use of Gd-DOTA can be targeted to PTP[Symbol font/0x6D] in glioblastoma cells for non-invasive MRI of PTP[Symbol font/0x6D] in tumors.
Applicant asserts that although Rudin et al. discloses Gd-DOTA, Rudin et al. do not include a targeting peptide as Gd-DOTA is only used to assess kidney function by monitoring passage of Gd-DOTA through the kidneys. Modifying MRI contrast agents to include a targeting moiety is often not successful.
The reference of Rudin was not used to teach of a targeting group used to target to brain but
was used to teach that Gd-DOTA can be used in dynamic quantitative magnetic resonance imaging.
The reference of Brady-Kalnay ‘884 teaches of imaging agents, including Gd bound to a PTP[Symbol font/0x6D] targeting peptide for targeting the brain for imagine, including MRI. 
The reference of Brady-Kalnay ‘377 was used to teach that a single Gd-DOTA can be used effectively in non-invasive MRI of PTP[Symbol font/0x6D] in tumors.
The reference of Brady-Kalnay ‘377 was used to teach that a single fluorophore imaging agent is substituted for a single Gd-DOTA and targeted to PTP[Symbol font/0x6D] in glioblastoma cells via a targeting peptide.
Therefore, it would have been predictable to one of ordinary skill in the art to that the Gd-DOTA SBK2-lysine probe can be used for MRI imaging, such as dynamic quantitative magnetic resonance imaging without any undue experimentation and a reasonable expectation of success as Brady-Kalnay (US '377) discloses the use of Gd-DOTA can be targeted to PTP[Symbol font/0x6D] in glioblastoma cells for non-invasive MRI of PTP[Symbol font/0x6D] in tumors and Rudin teaches that Gd-DOTA can be used in dynamic quantitative magnetic resonance imaging.
Applicant asserts that the prior art suggests that the sensitivity of an MRI contrast agent can be improved by increasing the number chelating agents and metal ions in the MRI contrast agent and care must be taken to avoid linking the targeting group by converting a carboxylate into an amide as it will lower the relaxivity of the contrast agent. The invention of the instant claims comprises a single Gd-containing contrast agent that can be used in dynamic quantitative T1 methods to detect intracranial cancer cells. The ability of SBK2-Lys-(Gd-DOTA) to cross the blood brain barrier was unexpected since circulating contrast agents have less access to an intracranial tumor due to the blood-brain barrier and intratumoral pressure. The prior art teaches that a fluorescent SBK2 could cross the blood-brain barrier, Brady-Kalnay ‘884, while Buden-Gulley speculated that SBK2-Tris-(Gd-DOTA)3 could do so as well, but note that for brain tumors, MRI has limited ability to highlight the complex and irregular shapes of tumors. The fact that a fluorescent SBK2 probe could cross the blood-brain barrier does not mean that any and all probes including SBK2 could do so as well.
The reference of Brady-Kalnay ‘884 teaches of a SBK2 targeting moiety probe which specifically binds with a proteolytically cleaved extracellular fragment of the Ig superfamily cell adhesion molecule, such as PTP[Symbol font/0x6D] on a glioblastoma cell. The probe can include detectable group which can be detected by MRI, fluorescent imaging, etc. 
Although Brady-Kalnay ‘884 exemplifies a fluorescent dye detectable moiety, the fluorescent dye detectable moiety can be substituted for other detectable groups, such as MRI radiolabels (gadolinium). The metal ion can be bound to the probe via a ligand that binds such metals.
Therefore, the SBK2 moiety predictably ensures the transport of the probe-detectable moiety through the BBB to brain tumor cells.
The method of detection is determined by the type of detectable group and the substitution of the fluorescent moiety for an MRI label predictably yields an MRI detectable probe. 
The reference of Rudin teaches that Gd-DOTA, comprising a single Gd chelated to a single DOTA can be used in dynamic quantitative magnetic resonance imaging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a single Gd-chelate conjugate can effectively be used in dynamic quantitative MRI upon transportation across the blood-brain barrier via a targeting moiety which targets brain tumors as Brady-Kalnay ‘884 teaches that detectable groups can be substituted for each other and used analogously. 
It was known in the prior art before the effective filing date of the claimed invention by Taheri to quantitative measurement of BBB permeability in human using dynamic contrast enhanced MRI with fast T1 mapping of Gd-DTPA with a quarter of the Gd-DTPA standard dose (0.025 mmol/Kg of Gd-DTPA) to predictably provide both sufficient contrast-to-noise and high T1 sensitivity.
Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618  

/Michael G. Hartley/               Supervisory Patent Examiner, Art Unit 1618